Citation Nr: 0418785	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-24 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance of another person or at 
the housebound rate.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to May 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

FINDINGS OF FACT

1.  The RO has obtained all  relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The evidence of record indicates that the veteran is not 
blind, does not have corrected visual acuity of 5/200 or less 
in both eyes or concentric contraction of the visual field to 
5 degrees or less.

3.  The veteran is not a patient in an extended care facility 
that provides nursing care.

4.  The veteran's disabilities do not prevent him from caring 
for his daily personal needs without the assistance of others 
on a regular basis.  He is not unable to protect himself from 
hazards or dangers incident to his daily environment.

5.  The veteran is not required to remain in bed.

6.  The veteran's disabilities do not substantially confine 
him to his dwelling or immediate premises.  He is able to 
leave his home whenever necessary.  He is able to walk well 
for 250 to 300 feet with a cane and he will take a taxicab to 
go to town to get the newspaper.

7.  The veteran's only significantly disabling condition is a 
neck condition rated at 60 percent for pension purposes with 
all other disabilities rated as 0 percent disabling.


CONCLUSION OF LAW

The criteria for special monthly pension benefits based on 
the need for regular aid and attendance of another person or 
at the housebound rate have not been met.  38 U.S.C.A. 
§§ 1502(b), 5107(a)  (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Statement of the Case (SOC) dated in June 2003, advised 
the veteran of the laws and regulations pertaining to his 
claim.  These documents informed the veteran of the evidence 
of record and explained the reasons and bases for denial.  
The veteran was specifically informed that his claim for 
special monthly pension was being denied because he did not 
meet the criteria for the grant of that benefit.  The SOC 
made it clear to the veteran that in order to prevail on his 
claim, he needed to present evidence that his disabilities 
met the criteria for special monthly pension.  The RO sent a 
letter dated in April 2002 that informed the veteran about 
the VCAA and that told the veteran what evidence the RO would 
obtain and what he needed to do.  This letter asked the 
veteran to provide any evidence he had.  The RO obtained VA 
treatment records, MRI and X-ray reports, and provided the 
veteran with a VA examination.  The veteran has not indicated 
that there is any other evidence available. 

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notice was provided in April 
2002, which was prior to the August 2002 rating decision 
denying the veteran's claim.  Therefore, VA has complied with 
the requirements of Pelegrini with respect to the timing of 
the initial VCAA notice.

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  Entitlement to special monthly pension

The appellant is asserting a claim for special monthly 
pension benefits based on the need for regular aid and 
attendance of another person or on account of being 
housebound.

Generally aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 C.F.R. § 3.351(b) (2003).  A person is 
considered in need of regular aid and attendance for VA 
purposes if he or she: (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or, (3) establishes a factual need 
for aid and attendance under the criteria set forth in § 
3.352(a).  38 C.F.R. § 3.351(c) (2003).  Section 3.352(a) 
indicates that the following criteria are accorded 
consideration in determining the need for regular aid and 
attendance:  inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a) (2003).

A claimant will also meet the criteria for aid and attendance 
if he or she is bedridden.  38 C.F.R. § 3.352(a) (2003).  
Bedridden is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  38 C.F.R. § 3.352(a) (2003).

The particular personal functions which the appellant is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the appellant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (2003).  Moreover, determinations 
that the appellant is so helpless, as to be in need of 
regular aid and attendance, will not be based solely upon an 
opinion that the claimant's condition is such as would 
require him or her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.  
The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
benefits.  38 C.F.R. § 3.352(c) (2003).

If a veteran is entitled to a nonservice-connected pension, 
but is not in need for regular aid and attendance, he or she 
may meet the criteria for a special monthly pension by being 
housebound.  38 C.F.R. § 3.351(a)(1) (2003).  To so qualify, 
the evidence must show that he or she has a single, permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4  (1999), and either 
has a separate and distinct disability rated as 60 percent or 
more or is substantially confined to his or her home or 
immediate premises by reason of disability or disabilities 
which it is reasonably certain will remain throughout the 
veteran's lifetime.  38 C.F.R. § 3.351(f) (2003).

An April 2003 aid and attendance or housebound examination 
report indicates that the veteran suffers from degenerative 
joint disease of the cervical spine, and erectile 
dysfunction.  The examiner noted that the veteran usually 
rises between 6:00 and 7:00 AM and is able to walk to the 
bathroom for needs of nature and is able to wash his face, 
brush his teeth, and shave.  The veteran did report some 
difficulty in shaving due to shoulder pain but was able to do 
so on his own every other day.  The veteran is able to dress 
himself, although he reported some difficulty with that task 
as well.  He will have breakfast, usually prepared by his 
daughter-in-law, and will read and talk to neighbors.  The 
veteran will sometimes take a taxicab to town to get the 
newspaper and then return home to read.  He eats lunch around 
midday and then naps before getting up for dinner and to 
watch television.  The veteran is able to bathe himself.  He 
walks with a Canadian crutch with adequate propulsion.  The 
examiner estimated the veteran could walk approximately 250 
to 300 feet before resting.  The examiner also indicated the 
veteran will leave his home only for medical appointments and 
is unable to travel alone, but also indicated that the 
veteran is able to take a taxicab to town to get a newspaper.  
The VA treatment notes and the X-ray and MRI reports do not 
provide much detail as to the veteran's ability to handle the 
needs of daily life.  There is a social worker's treatment 
note dated in December 2001 that indicates the veteran 
reported being fully dependent on assistance for activities 
of daily living.  This assessment is not supported by the VA 
examination report.

After careful review of the evidence of record, the Board 
finds that the appellant's claim for a special monthly 
pension due to the need for regular aid and attendance or at 
the housebound rate is not supported by the evidence.

From the record, the Board initially finds that no evidence 
suggests that the appellant is blind or nearly blind with 
corrected vision of 5/200 or less in both eyes.  See 
38 C.F.R. § 3.351(c)(1) (2003). The April 2003 aid and 
attendance report specifically notes that the veteran reports 
no major visual problems.  Similarly, no evidence suggests 
that the veteran is a patient in a nursing home.  See 
38 C.F.R. § 3.351 (c)(2) (2003).  The April 2003 aid and 
attendance report specifically notes that he lives at home 
and is not hospitalized.

In regard to a factual need for aid and attendance under the 
criteria set forth in § 3.352(a), the Board acknowledges that 
the appellant does suffer from some difficulty with shaving 
and getting dressed, and that he does walk with a cane and 
for only a limited distance.  However, he is able to brush 
his teeth, wash his face, use the bathroom, and shave without 
assistance.  He can walk short distances and he does eat and 
does travel outside his house to town to get a newspaper from 
time to time.  There is no evidence that the veteran is 
unable to protect himself from hazards or dangers incident to 
his daily environment.  The veteran walks with a cane and is 
able to visit neighbors and to attend to his daily needs 
without help.  In this regard, the Board puts great weight on 
the April 2003 VA aid and attendance or housebound 
examination report.  It is very recent and provides the only 
objective clinical findings specifically pertaining to the 
need for aid and attendance.  It was specifically pointed out 
that the appellant was able to walk approximately 250 to 300 
feet and was able to travel into town to buy a newspaper.  
The examiner also showed that the veteran could attend to the 
needs of nature, was able to brush his teeth, wash his face 
and shave, and was able to eat.  There is no evidence that 
the veteran is unable to protect himself from dangers in his 
environment.  The social worker's treatment note dated in 
December 2001 indicates that the veteran reported being fully 
dependent on assistance for activities of daily living, but 
this is not supported by the 2003 VA examination.  Based on 
the evidence, the Board finds that the veteran does not meet 
the criteria under 3.352(a) for special monthly pension based 
on the need of aid and attendance of another person.  There 
are some areas of daily life where the veteran does require 
assistance, but overall the veteran is able to function 
independently including walking, visiting outside the house, 
and attending to the needs of nature.  38 C.F.R. § 3.352(a) 
(2003).

With respect to housebound benefits, it is initially noted 
that the veteran does not have a single disability rated at 
100 percent disabling and thus does not meet the threshold 
requirement for housebound benefits.  See 38 C.F.R. § 3.351 
(d)(1) (2003).  Moreover, the evidence also shows that he is 
neither bedridden nor housebound in fact.  The April 2003 VA 
report indicates that he is not confined to his house or 
immediate premises.  He is able to walk to visit neighbors, 
and is able to go to town on occasion.  He is able to leave 
the house for medical appointments.  

Overall, the Board finds that the preponderance of the 
evidence is against the appellant's claim seeking special 
monthly pension benefits based on the need for regular aid 
and attendance or at the housebound rate.  As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine or reasonable doubt is not for application.  In 
light of the above, the appellant's claim must be denied.




ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or at the 
housebound rate is denied



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



